                         Case 19-10998-BLS            Doc 931        Filed 02/03/20      Page 1 of 9



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )     Case No. 19-10998 (BLS)
                                                                 )
                                  Debtors.                       )     Jointly Administered
                                                                 )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                               FEBRUARY 5, 2020 AT 9:30 A.M. (ET)

         ADJOURNED MATTER

         1.       Motion of Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                  Permit the Exercise of Setoff Rights Against the Debtors [D.I. 179, 5/29/19]

                  Objection Deadline: June 12, 2019, extended for the Debtors through February 26,
                  2020.

                  Related Document:

                          A.      Order Extending the Automatic Stay With Respect to the Motion of
                                  Owens & Minor Distribution, Inc. for Relief from the Automatic Stay to
                                  Permit the Exercise of Setoff Rights Against the Debtors [D.I. 250,
                                  6/18/19]

                          B.      Second Order Further Extending the Automatic Stay With Respect to the
                                  Motion of Owens & Minor Distribution, Inc. for Relief from the
                                  Automatic Stay to Permit the Exercise of Setoff Rights Against the
                                  Debtors [D.I. 567, 9/10/19]


                   1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         2024 W. 15th Street, Suite F-392, Plano, Texas 75075.

25871442.1
                    Case 19-10998-BLS        Doc 931     Filed 02/03/20    Page 2 of 9



                     C.     Third Order Further Extending the Automatic Stay With Respect to the
                            Motion of Owens & Minor Distribution, Inc. for Relief from the
                            Automatic Stay to Permit the Exercise of Setoff Rights Against the
                            Debtors [D.I. 623, 10/29/19]

                     D.     Fourth Order Further Extending the Automatic Stay With Respect to the
                            Motion of Owens & Minor Distribution, Inc. for Relief from the
                            Automatic Stay to Permit the Exercise of Setoff Rights Against the
                            Debtors [D.I. 674, 10/1/19]

                     E.     Fifth Order Further Extending the Automatic Stay With Respect to the
                            Motion of Owens & Minor Distribution, Inc. for Relief from the
                            Automatic Stay to Permit the Exercise of Setoff Rights Against the
                            Debtors [D.I. 729, 11/20/19

              Objections Received: None to date

              Status: This matter has been adjourned by agreement of the parties to the hearing
                      scheduled for March 4, 2020, at 9:30 a.m. (ET). The parties have agreed that the
                      Debtors’ objection deadline shall be extended to February 26, 2020, and Owens
                      & Minor Distribution, Inc.’s reply deadline shall be February 28, 2020.

         FEE APPLICATIONS

         2.    Second Interim Fee Applications

               Related Documents:

                     a) See Schedule 1

                     b) Fee Examiner’s Final Report Regarding Second Interim Fee Application
                        Request of Akin Gump Strauss Hauer & Feld LLC [D.I. 922, 1/30/20]

                     c) Certification of Counsel Regarding Omnibus Order Approving Professionals’
                        Final Fee Applicatrions for the Period From May 7, 2019 Through December
                        3, 2019 [D.I. 923, 1/30/20]

                     d) Omnibus Order Approving Professionals’ Final Interim Fee Applications for
                        the Period From May 21, 2019 Through December 3, 2019 [D.I. 926, 1/31/20]

                     e) Certification of Counsel Regarding Omnibus Order Approving Second
                        Interim Fee Applications of Professionals [D.I. 927, 1/31/20]

                     f) Omnibus Order Approving Second Interim Fee Applications of Professionals
                        [D.I. 929, 2/3/20]

               Status: Orders have been entered. No hearing is required.

25871442.1                                           2
                    Case 19-10998-BLS         Doc 931     Filed 02/03/20   Page 3 of 9



         CONTESTED MATTER GOING FORWARD

         3.   Debtors’ Omnibus Motion for an Order (I) Authorizing the Debtors to Assume and
              Assign Certain Executory Contracts to LifeCare 2.0, LLC, (II) Fixing Cure Amounts, and
              (III) Granting Related Relief [D.I. 901, 1/15/20]

              Objection Deadline: January 29, 2020 at 4:00 p.m. (ET). Extended for DOC REIT with
                                  permission of the Court to February 4, 2020 at 4:00 p.m. (ET).

              Objections Filed:

                     A.      Objection of the United States to the Debtors’ Omnibus Motion for an
                             Order (I) Authorizing the Debtors to Assume and Assign Certain
                             Executory Contracts to LifeCare 2.0, LLC, (II) Fixing Cure Amounts, and
                             (III) Granting Related Relief [D.I. 921, 1/29/20]

              Status: This matter is going forward.




25871442.1                                            3
                     Case 19-10998-BLS   Doc 931       Filed 02/03/20   Page 4 of 9



         Dated: Wilmington, Delaware
                February 3, 2020         /s/ Joseph M. Mulvihill
                                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                         M. Blake Cleary (No. 3614)
                                         Jaime Luton Chapman (No. 4936)
                                         Joseph M. Mulvihill (No. 6061)
                                         Betsy L. Feldman (No. 6410)
                                         Rodney Square
                                         1000 North King Street
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 571-6600
                                         Facsimile: (302) 571-1253

                                         – and –

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott Alberino (admitted pro hac vice)
                                         Kevin M. Eide (admitted pro hac vice)
                                         2001 K. Street, N.W.
                                         Washington, DC 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         Sarah Link Schultz (admitted pro hac vice)
                                         2300 N. Field Street, Suite 1800
                                         Dallas, Texas 75201
                                         Telephone: (214) 969-2800
                                         Facsimile: (214) 969-4343
                                         COUNSEL FOR DEBTORS AND DEBTORS IN
                                         POSSESSION




25871442.1                                         4
                        Case 19-10998-BLS        Doc 931          Filed 02/03/20   Page 5 of 9



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                              )
         In re:                                               )     Chapter 11
                                                              )
         Hospital Acquisition LLC, et al.,                    )     Case No. 19-10998 (BLS)
                                                              )
                                Debtors.                      )     Jointly Administered
                                                              )     Hr’g: 2/5/20 at 9:30 a.m. (ET)

                                              SCHEDULE 1
                                         FEE APPLICATION INDEX
                                      SECOND INTERIM FEE REQUEST

         A.       Second Interim Fee Application of Young Conaway Stargatt & Taylor, LLP, Co-Counsel for
                  the Debtor, for the Period From August 1, 2019 Through and Including October 31, 2019
                  [D.I. 801, 12/16/19]

                  1.     Monthly Application for the Period August 1, 2019 through August 30, 2019 [D.I.
                         613, 9/26/19]

                  2.     Certificate of No Objection [D.I. 656, 10/21/19]

                  3.     Monthly Application for the Period September 1, 2019 through September 30,
                         2019 [D.I. 664, 10/23/19]

                  4.     Certificate of No Objection [D.I. 716, 11/15/19]

                  5.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                         [D.I. 728, 11/20/19]

                  6.     Certificate of No Objection [D.I. 796, 12/13/19]

                  7.     Supplement to Second Interim Fee Request of Young Conaway Stargatt & Taylor,
                         LLP [D.I. 802, 12/16/19]

                  8.     Fee Examiner’s Final Report Regarding Second Interim Fee Application Request
                         of Young Conaway Stargatt & Taylor, LLP [D.I_917, 1/28/20]_




25871442.1                                                5
                    Case 19-10998-BLS        Doc 931      Filed 02/03/20   Page 6 of 9



         B.   Second Interim Fee Application of Akin Gump Strauss Hauer & Feld LLP as Counsel to
              the Debtor, for the Period From August 1, 2019 Through and Including October 31, 2019
              [D.I. 801, 12/16/19]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     638, 10/7/19]

              2.     Certificate of No Objection [D.I. 684, 11/5/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 700, 11/7/19]

              4.     Certificate of No Objection [D.I. 788, 12/10/19]

              5.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                     [D.I. 734, 11/21/19]

              6.     Certificate of No Objection [D.I. 797, 12/13/19]

         C.   First Interim Fee Application of Direct Fee Review LLC, Fee Examiner, for the Period
              From June 7, 2019 Through and Including October 31, 2019 [D.I. 801, 12/16/19]

              1.     Monthly Application for the Period June 7, 2019 through September 30, 2019
                     [D.I. 658, 10/21/19]

              2.     Certificate of No Objection [D.I. 738, 11/22/19]

              3.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                     [D.I. 732, 11/21/19]

              4.     Certificate of No Objection [D.I. 799, 12/16/19]

         D.   Second Interim Fee Application of Berkeley Research Group as Financial Advisor for the
              Debtors for the Period From August 1, 2019 Through and Including October 31, 2019
              [D.I. 801, 12/16/19]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     669, 10/25/19]

              2.     Certificate of No Objection [D.I. 783, 12/5/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 784, 12/6/19]

              4.     Certificate of No Objection [D.I. 823, 12/30/19/19]




25871442.1                                            6
                    Case 19-10998-BLS         Doc 931     Filed 02/03/20     Page 7 of 9



              5.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                     [D.I. 793, 12/12/19]

              6.     Certificate of No Objection [D.I. 840, 1/6/20]

              5.     Fee Examiner Report Final Report Regarding Second Interim Fee Application
                     Request of Berkeley Research Group, LLC [D.I. 918, 1/28/20]

         E.   Second Interim Fee Application of Bayard, P.A. for Compensation for Services Rendered
              and Reimbursement of Expenses as Co-Counsel to the Official Committee of Unsecured
              Creditors for the Period from August 1, 2019 Through October 31, 2019 [D.I. 810, 12/17/19]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     650, 10/11/19]

              2.     Certificate of No Objection [D.I. 683, 11/5/19]

              3.     Monthly Application for the Period September 1, 2019 through October 31, 2019
                     [D.I. 806, 12/17/19]

              4.     Fee Examiner’s Final Report Regarding Second Interim Application Request of
                     Bayard, P.A. [D.I. 916, 1/28/20]

         F.   Second Interim Fee Application of Greenberg Traurig, LLP for Compensation and
              Reimbursement of Expenses as Counsel to the Official Committee of Unsecured Creditors
              for the Period From August 1,2019 Through October 31, 2019 [D.I. 811, 12/17/19]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     618, 9/27/19]

              2.     Certificate of No Objection [D.I. 659, 10/21/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 679, 11/1/, 19]

              4.     Certificate of No Objection [D.I. 750, 11/26/19]

              5.     Monthly Application for the Perior October 1, 2019 through October 31, 2019
                     [D.I. 727, 11/20/19]

              6.     Certificate of No Objection [D.I. 791, 12/11/19]

              7.     Fee Examiner’s Final Report Regarding Second Interim Fee Application Request
                     of Greenberg Traurig, LLP [D.I. 911. 1/21/20]

         G.   Second Interim Fee Application of Alvarez & Marsal North America, LLC for Payment of
              Compensation and Reimbursement of Expenses as Financial Advisor to the Official
              Committee of Unsecured Creditors for the Period From August 1, 2019 Through October 31,

25871442.1                                            7
                    Case 19-10998-BLS         Doc 931     Filed 02/03/20    Page 8 of 9



              2019 [D.I. 803, 12/16/19]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     584, 9/16/19]

              2.     Certificate of No Objection [D.I. 645, 10/8/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 665, 10/23/19]

              4.     Certificate of No Objection [D.I. 713, 11/14/19]

              5.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                     [D.I. 722, 11/18/19]

              6.     Certificate of No Objection [D.I. 789, 12/10/19]

              7.     Fee Examiner’s Final Report Regarding Second Interim Fee Application Request
                     of Alvarez & Marsal North America, LLC [D.I. 907, 1/21/20]_

         H.   Sixth Monthly and Final Fee Application of the Patient Care Ombudsman and Seelig +
              Cussigh HCO LLC as Advisor to Patient Care Ombudsman for Allowance of Compensation
              and Reimbursement of Expenses for the Period From May 21, 2019 Through December 3,
              2019 [D.I. 850, 1/7/20]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     601, 9/19/19]

              2.     Certificate of No Objection [D.I. 655, 10/16/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 695, 11/6/19]

              4.     Certificate of No Objection [D.I. 782, 12/5/19]

              5.     Fee Examiner’s Report Regarding Fourth Through Sixth Monthly and Final Fee
                     Application Request of Seelig + Cussigh HCO LLC [D.I. 908, 1/21/20]


         I.   Seventh Monthly and Final Fee Application of Perkins Coie LLP, Co-Counsel to the Patient
              Care Ombudsman, for Allowance of Compensation and Reimbursement of Expenses for the
              Period of May 27, 2019 through December 3, 2019 [D.I. 867, 1/13/20]

              1.     Monthly Application for the Period August 1, 2019 through August 31, 2019 [D.I.
                     589, 9/17/19]

              2.     Certificate of No Objection [D.I. 653, 10/16/19]

25871442.1                                            8
                    Case 19-10998-BLS        Doc 931      Filed 02/03/20    Page 9 of 9




              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 715, 11/15/19]

              4.     Certificate of No Objection [D.I. 787, 12/10/19]

              5.     Fee Examiner’s Final Report Regarding Fourth Through Seventh Monthly and
                     Final Fee Application Requests of Perkins Coie LLP [D.I. 914, 1/23/20]

         J.   Second Interim and Final Fee Application of Morris James LLP, Co-Counsel to Patient Care
              Ombudsman, for Allowance of Compensation and Reimbursement of Expenses for the
              Period of May 27, 2019 through December 3, 2019 [D.I. 868, 1/13/19]

              1.     Monthly Application for the Period August 1, 2019 through August 30, 2019 [D.I.
                     595, 9/18/19]

              2.     Certificate of No Objection [D.I. 654, 10/16/19]

              3.     Monthly Application for the Period September 1, 2019 through September 30,
                     2019 [D.I. 666, 10.24/19]

              4.     Certificate of No Objection [D.I. 714, 11/15/19]

              5.     Monthly Application for the Period October 1, 2019 through October 31, 2019
                     [D.I. 711, 11/14/19]

              6.     Certificate of No Objection [D.I. 786, 12/9/19]

              7.     Monthly Application for the Period November 1, 2019 through November 30,
                     2019 [D.I. 827, 1/2/20]

              8.     Fee Examiner’s Final Report Regarding Second Interim and Final Fee
                     Application Request of Morris James LLP [D.I. 920, 1/29/20]




25871442.1                                            9
